Award to Howard McNiven of $200 on account of funeral expenses reversed and that portion of the claim dismissed, with costs to the appellants against the State Industrial Board, except the cost of printing the record, waived by the attorneys for the appellants, on the ground that at the date of death of the decedent section 16 of the Workmen’s Compensation Law  made no provision for the payment of funeral expenses to any person other than a dependent, and the amendment of said section by chapter 299 of the Laws of 1929 may not be given retroactive effect. Van Bark, P. J., Hinman, Davis, Whitmyer and Hill, JJ., concur.